DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 3-12 and 19 is/are objected to because of the following informalities:
The variables in the equations of claims 3 and 8 should be defined in those claims
Claim 19, Ln. 2 recites “the first and second gas flow circuit” which should read either “the first and second gas flow circuits” (“circuits” in plural) or “the first gas flow circuit and the second gas flow circuit” for clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 8, and 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “indicating that PPS(t)             
                ≅
            
         EPAP” in Ln. 5 which deems the claim indefinite. While it is recognized that two values may be considered as approximately equal from a mathematical perspective despite a minor difference between the two values, the disclosure of the instant application provides various tolerances for defining what approximately equal means which makes it difficult to ascertain the metes and bounds of the claim. For example, a minimum discussed tolerance of 0.1 cmH2O (¶0044 and claim 6) is a full magnitude of order smaller than a maximum discussed tolerance of 1 cmH2O (¶0044 and claim 7). It would thus be unclear to one of ordinary skill in the art how the concept of “approximately equal” can be given tolerances which may differ by a magnitude of order and yet define a single, identifiable invention. Applicant is requested to clarify the metes and bounds of the “approximately equal” relationship of the claim. It is noted that dependent claims 4-7 are deemed definite as they each state a respective numerical range to define what is to be understood as “approximately equal.”
Claim 8 recites the limitation “indicating that PPS(t)             
                ≅
            
         EPAP” in Ln. 5 which deems the claim indefinite. While it is recognized that two values may be considered as approximately equal from a mathematical perspective despite a minor difference between the two values, the disclosure of the instant application provides various tolerances for defining what approximately equal means which makes it difficult to ascertain the metes and bounds of the claim. For example, a minimum discussed tolerance of 0.1 cmH2O (¶0044 and claim 11) is a full magnitude of order smaller than a maximum discussed tolerance of 1 cmH2O (¶0044 and claim 12). It would thus be unclear to one of ordinary skill in the art how the concept of “approximately equal” can be given tolerances which may differ by a magnitude of order and yet define a single, identifiable invention. Applicant is requested to clarify the metes and bounds of the “approximately equal” relationship of the claim. It is noted that dependent claims 9-12 are deemed definite as they each state a respective numerical range to define what is to be understood as “approximately equal.”
Claim 18 recites the limitations “the second gas flow circuit” and “the bacteria filter.”  There is insufficient antecedent basis for the limitations in the claim.  For the purposes of examination the claim will instead be read as dependent on claim 17.
Claim 19 recites the limitations “the bacteria filter” and “the first and second gas flow circuit.”  There is insufficient antecedent basis for the limitations in the claim.  For the purposes of examination the claim will instead be read as dependent on claim 17.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art. Claims 3, 8, and 18-19 are solely rejected based upon the above rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph. Claims 3-12 and 19 are solely objected to based upon the above claim objections.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or suggest a flow generation system having all elements and functionality recited by the instant claim. Of particular note the claim recites “the airflow generator is configured to change speed based on a control signal received from the controller, the control signal based on a first flow value measured from the flow sensor and an unintentional leak flow value that is derived from a proportional relationship with a predetermined intentional leak flow value.” Specifically, the unintentional leak flow value must be “derived from” a proportional relationship with a predetermined intentional leak flow value.
Closest prior art to the instant claim are: Jafari et al. (U.S. Pub. 2009/0241951), Jafari et al. (U.S. Pub. 2011/0259330) and Hill (U.S. Pub. 2013/0110416). Jafari ‘951 teaches a leak model which includes particular equations for both inelastic leak (i.e. intentional leak) and elastic leak (i.e. unintentional leak) (¶0061). While Jafari ‘951 teaches related equations for both intentional leak and unintentional leak there is no teaching or suggestion that the unintentional leak would specifically be “derived from” the intentional leak. While the two leak equations involve related variables from which a proportion could be made the teachings in Jafari ‘951 only suggest independent calculation of both the intentional leak and the unintentional leak. One of ordinary skill in the art before the effective filing date of the invention would not have been motivated from the teachings of Jafari ‘951 to have specifically derived the unintentional leak from the intentional leak without improper hindsight reasoning.
Jafari ‘330 builds upon the teachings of Jafari ‘951 and adds a further equation in ¶0064 which uses a sum of elastic and inelastic leaks to determine instantaneous leakage. Again, though, there is no teaching or suggestion that the unintentional leak would specifically be “derived from” the intentional leak. One of ordinary skill in the art before the effective filing date of the invention would not have been motivated from the teachings of Jafari ‘330 to have specifically derived the unintentional leak from the intentional leak without improper hindsight reasoning.
Hill teaches equations for intentional leak and unintentional leak similar to those of the two Jafari references (¶¶0037-0038). Again, though, there is no teaching or suggestion that the unintentional leak would specifically be “derived from” the intentional leak. One of ordinary skill in the art before the effective filing date of the invention would not have been motivated from the teachings of Hill to have specifically derived the unintentional leak from the intentional leak without improper hindsight reasoning.
The instant application discusses the derivation of unintentional leak flow from intentional leak flow as being performed based upon prior calibrations against the pressure of the system for known user interfaces (e.g. ¶0044). The prior art is not found to teach or suggest this consideration by which unintentional leak is actively derived directly from intentional leak during system use based upon prior calibrations.
It is thus found that one having ordinary skill in the art at the time of the effective filing date of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785